Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 3, 1963, convicting him of murder in the first degree, upon a jury verdict, and sentencing him to life imprisonment. Defendant’s conviction was based, in part, upon his alleged confession and statements. Defendant contended, among other things, that his statements and confession to the police and District Attorney had been coerced by the police and that they were involuntary. He also contended that his mental condition, as testified to by a psychiatrist, was a factor on the issue of voluntariness. In our opinion, defendant’s mental condition at the time the alleged inculpatory statements were made is a relevant f actor on the issue of voluntariness. However, this issue of voluntariness was not initially heard and determined by the court. Accordingly, the action is remitted to the trial court for further proceedings in accordance with People v. Huntley (15 N Y 2d 72), iat which hearing the foregoing factors of physical coercion and mental condition shall be considered, and at which the court may consider all other relevant facts and circumstances on the issue of the voluntariness of defendant’s inculpatory statements. (Cf. People v. McQueen, 18 N Y 2d 337.) The procedure prescribed in People v. Korda (24 A D 2d 577) should be followed. In the interim, determination of the pending appeal will be held in abeyance. Beldoek, P. J., Brennan, Hill, Rabin and Hopkins, JJ., concur.